Pigott, Jr., P.J. and Pine, J.
(dissenting in part). We respectfully dissent in part. Defendant appeals from a judgment convicting him following a jury trial of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]), criminal possession of a controlled substance in the third degree (§ 220.16 [1]), and conspiracy in the second degree (§ 105.15). The majority notes that defendant contends on appeal that he was denied effective assistance of counsel with respect to that count of the indictment charging him with criminal possession of a controlled substance in the first degree and concludes therefrom that he seeks reversal only with respect to that count. We agree with the majority that defendant was denied effective assistance of counsel at trial with respect to that count but conclude that the judgment of conviction should be reversed in its entirety. Contrary to the implicit view of the majority, by contending that defense counsel provided no defense to the top count of the indictment defendant does not thereby concede that he received meaningful representation on the remaining charges. The evidence on the conspiracy count consisted in part of taped telephone conversations, and defense counsel contended that the conversations were ambiguous and therefore could be interpreted to concern matters other than drugs. However, in virtually conceding that defendant possessed more than four ounces of cocaine along with other drug paraphernalia, defense counsel in effect negated the purported *1017defense to the conspiracy count, as well as to the possession counts.
Pursuant to the well-established principle cited by the majority, a defendant’s constitutional right to effective assistance of counsel is satisfied when the evidence, the law and the circumstances of the case, viewed in totality and as of the time of the representation, establish that the defendant received meaningful representation (see People v Baldi, 54 NY2d 137, 147). “While the inquiry focuses on the quality of the representation provided to the accused, the claim of ineffectiveness is ultimately concerned with the fairness of the process as a whole rather than its particular impact on the outcome of the case. In that regard, we have refused to apply the harmless error doctrine in cases involving substantiated claims of ineffective assistance” (People v Benevento, 91 NY2d 708, 714; cf. People v Wicks, 76 NY2d 128, 130-131, rearg denied 76 NY2d 773). Viewing defendant’s trial in its totality, we conclude that “a single, substantial error by counsel so seriously compromise [d] * * * defendant’s right to a fair trial” that a new trial on all three counts is required (People v Hobot, 84 NY2d 1021, 1022). Present — Pigott, Jr., P.J., Pine, Wisner, Kehoe and Burns, JJ.